DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Henschen et al. [U.S. 5,010,233].
Regarding claim 1, Henschen et al. discloses a board [see figure 1], comprising a laminated structure of: a pad layer [13], comprising a pad [13]; a micro heater layer [20], comprising a micro heater [20], wherein the micro heater is disposed corresponding to the pad [see figure 2]; and a first insulating layer [circuit board 10 made of glass or ceramic], located between the pad layer [13] and the micro heater layer [20], wherein a resistance value of the micro heater [the resistance heating is produced only where it is needed to effect soldering operations] (figures 1-3, column 5 lines 10-35, column 7 lines 29-34, column 8 lines 40-48). However, Henschen et al. does not clearly disclose the resistance value of the micro heater ranging from 10 Q to 500 Q.
A particular range value of the resistance value of the micro heater must first be recognized as a result‑effective range value, i.e., a range value that achieves a recognized result, before the determination of the optimum or workable ranges of said value might be characterized as routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the resistance value of the micro heater in Henschen et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 2, Henschen et al. discloses a second insulating layer [22], wherein the micro heater layer [20] is located between the second insulating layer [22] and the first insulating layer [10] (figure 2).
	Regarding claims 3-4, Henschen et al. discloses the first insulating layer and the second insulating layer having their thickness and thermal conductivity, and conform to a relationship (figure 2). However, Henschen et al. does not clearly disclose the relationship as claimed. These are considered to change size and material of the insulating layers.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention because this is considered to be change in size. Since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to use any known material to obtain a specific thermal conductivity, since it has been held to be within the general skill of a worker in the art to select a known material on the basic of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Henschen et al. discloses the micro heater [20] is disposed corresponding to two of the pads [13] (figure 2).
Regarding claim 6, Henschen et al. discloses a circuit board [10, see figure 1], wherein the board further comprises a circuit layer [12 or 21], and the circuit layer is electrically connected to the pad; and an electronic element [17], electrically connected onto the pad [13] (figures 2-3 or 7, abstract).
Regarding claim 7, Henschen et al. discloses the micro heater layer [20] is located between the pad layer [13] and the circuit layer [21] (figure 2).
Regarding claim 8, Henschen et al. discloses the circuit layer [12] is located between the pad layer [13] and the micro heater layer [20] (figure 2).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henschen et al. in view of Liao [U.S. 2020/0294879 A1].
Regarding claims 9-11, Henschen et al. discloses the circuit board, but does not disclose the light emitting diode, the circuit board is a backlight source board, and the circuit board is a display board.
Liao teaches a circuit board [1] having an array of light emitting diodes [3] (figure 4, paragraphs 0003-0004, 0037), thus the circuit board can be used as a backlight source board, and the circuit board can be used as a display board.
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the electronic element of Henschen et al. with the LEDs as taught by Liao for purpose of providing an advantageous way of a backlight light sources with longer lifetime and saving electrical energy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baugh et al. U.S. 6,114,674 discloses the electrically resistive heating element provides heat to maintain the operating temperature of the electrical component within a desired range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875